Citation Nr: 0834956	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for malaria.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
malaria at a noncompensable rate effective April 6, 2005.  By 
a May 2008 rating decision, the RO awarded an effective date 
of May 15, 1970, as the grant arose following the receipt of 
additional service treatment records.


FINDING OF FACT

The veteran suffered from a single episode of malaria in 
December 1969, with no competent evidence of relapse or 
residual disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & West Supp 2008); 38 C.F.R. § 4.88a, Diagnostic Code 
6304 (1970); 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code 6304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the appeal arises from the initial award of 
service connection for malaria.  In Dingess, the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2008).  Thus, 
because the notice that was provided in May 2005 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

Moreover, in a July 2006 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and the types of evidence that will be 
obtained by VA. This letter advised the veteran to submit or 
ask VA to obtain medical evidence detailing clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests. The veteran was also 
advised to submit lay statements from witnesses describing 
his symptoms and in what manner his disability had worsened. 
Additionally, the veteran was told to submit his own 
statement completely describing his symptoms, their frequency 
and severity, and any additional disablement his condition 
causes. The July 2006 letter as well as a June 2008 letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the symptoms have on his employment and daily 
life. The notices also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation. The letters further notified the 
veteran of the evidence needed to establish an effective date 
for his disability. In June 2008, the veteran indicated that 
he had no more evidence to submit.  Thereafter, the claim was 
readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA examination reports, and statements 
from the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, providing evidence and 
letters in support of his claim. Moreover, his continued 
reference to relapses of malaria reflect actual knowledge of 
what the evidence needs to show to substantiate the claim.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so. Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran. See Sanders, 
487 F.3d 881. Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits. See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007). 
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the criteria for evaluating malaria 
changed during the period for which service connection has 
been established.   Under the criteria in effect prior to 
August 30, 1996, malaria that was recently active with one 
relapse in the past year, or old cases with moderate 
disability warranted a 10 percent evaluation. Recently active 
malaria with two relapses in the past six months; or old 
cases with anemia warrant a 30 percent evaluation. Clinically 
active malaria so as to require intensive treatment; recently 
active malaria with three or more relapses over past six 
months; or old cases with marked general impairment of health 
warrant a 50 percent evaluation. Clinically active malaria so 
as to require hospital treatment for a contemplated or 
elapsed period of 14 days or more; or with a combination of 
cerebral symptoms, enlarged spleen, anemia, or other severe 
symptoms warrant a 100 percent evaluation. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (prior to August 30, 1996).

The current criteria that came into effect on August 30, 
1996, allows for a 100 percent evaluation for the active 
disease of malaria. It also notes that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears. If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone. Relapses must be confirmed by the presence of malarial 
parasites in blood smears. Thereafter rate residuals such as 
liver or spleen damage under the appropriate system. 38 
C.F.R. § 4.88b, Diagnostic Code 6204 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The veteran was granted service connection for malaria at a 
noncompensable rate effective May 15, 1970.  The veteran 
contends that the treatment in service in December 1969 was a 
relapse of malaria he had in Vietnam.  He returned from 
Vietnam in October 1969.  However, his service treatment 
records reflect that he was tested for malaria multiple times 
in April 1969, and no parasites were seen.  Rather, he was 
shown to have hookworm.  At the time of treatment for malaria 
in December 1969, he reported that he had no prior history of 
malaria.  His separation examination notes treatment for 
typhus in April 1969 and malaria in December 1969.  On his 
original application for benefits filed in 1970, he noted 
treatment for typhus in April 1969, malaria in December 1969, 
and pneumonia in April 1970.  He reported no civilian 
treatment on that application.  The veteran has provided 
release forms for physicians treating other conditions, but 
has not reported any treatment for malaria.  

The veteran was afforded VA examinations in December 2005 and 
March 2007, wherein he reported being treated several times 
in service for malaria.  He reported currently suffering from 
intermittent night sweats, which he indicates he has had 
since service.  On the 2005 examination he reported 
occasional shaking and fevers once or twice a year treated 
with antibiotics.  There was no hepatosplenomegaly found.  
The diagnosis in 2005 was malaria, no recurrence.  During the 
2007 examination, the veteran denied abdominal pain, fever, 
weight loss, nausea, and vomiting.  The veteran also 
indicates that he was seen by a private physician for his 
night sweats, but that no diagnosis was made.  The VA 
examination included a blood test with a malaria smear.  The 
malaria smear was negative.  The VA examiner then diagnosed 
the veteran having malaria with no residuals, and no 
functional impairment.  The examiner indicated that the 
condition had resolved and was not currently active. 

While the veteran has reported having relapses of malaria in 
service, the service records reflect only one episode of 
malaria which occurred in December 1969.  The Board finds the 
contemporaneous treatment records, which specifically showed 
a negative malarial smear on several occasions in April 1969, 
and the veterans own statements denying prior malaria at the 
time of the December 1969 treatment, to be entitled to more 
probative weight than the veteran's current recollections 
more than 30 years after the fact.  

In addition, none of the medical evidence reflects that the 
veteran suffers from any residual disability related to 
malaria, nor has the disease been shown to be active at any 
point following the December 1969 illness.  

Finally, while the veteran believes he may have malaria 
residuals which are related to service, as a layperson, he is 
not competent to provide probative medical evidence on a 
matter such as whether claimed symptoms are related to 
specific diagnoses. See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is cognizant of the veteran's frustration that he 
was diagnosed with malaria and has received service 
connection for it, but has not received a compensable rating. 
However, the preponderance of the evidence does not reflect 
that his malaria more nearly approximates the criteria for a 
compensable evaluation at any point since the effective date 
of the award of service connection.  Accordingly, staged 
ratings are not in order. See Fenderson, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for malaria is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


